Citation Nr: 1550704	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  12-10 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a respiratory condition.

2.  Entitlement to service connection for a neck condition.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a low back condition.

4.  Whether new and material evidence has been received to reopen a claim of service connection for corns and callosities, bilateral feet.

5.  Whether new and material evidence has been received to reopen a claim of service connection for hemorrhoids.

6.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

7.  Whether new and material evidence has been received to reopen a claim of service connection for sleep apnea.

8.  Whether new and material evidence has been received to reopen a claim of service connection for a gastrointestinal condition, to include irritable bowel syndrome (IBS).

9.  Whether new and material evidence has been received to reopen a claim of service connection for a headache disorder.

10.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

11.  Whether new and material evidence has been received to reopen a claim of service connection for a joint condition.

12.  Whether new and material evidence has been received to reopen a claim of service connection for dermatitis.

13.  Whether new and material evidence has been received to reopen a claim of service connection for hyperopic astigmatism.

14.  Entitlement to service connection for a bilateral shoulder condition.

15.  Entitlement to a higher rate of compensation based on the existence of dependents.

16.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel

INTRODUCTION

The Veteran had active military service from January 1990 to May 1990 and September 1990 to March 1991, which included service in the Southwest Asia theater of operations from October 1990 to February 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions that were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, in November 2010, March 2014, and January 2015.  In June 2015, the Veteran's representative withdrew the Veteran's request to appear at a hearing before a Veterans Law Judge.  This withdrawal was confirmed by the Veteran in October 2015.  Thus, the Board deems the request for a hearing withdrawn.  38 C.F.R. §§ 20.704(e) (2015) (providing that a request for a hearing may be withdrawn by an appellant at any time before the date of the hearing).

In light of the evidence of record, the Board has recharacterized the Veteran's claim to reopen a claim for service connection for bronchiectasis and asthma as a claim to reopen a claim for service connection for a respiratory condition, as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Similarly, the Board has recharacterized his claims concerning neck pain, back pain, joint weakness and pain, IBS, and tension headaches as claims concerning a neck condition, a low back condition, a joint condition, a gastrointestinal condition, and a headache disorder, respectively.

In addition, in June 2015, the Veteran submitted a claim of entitlement to automobile or other conveyance and adaptive equipment (VA Form 21-4502).  The claim has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), and thus, the Board does not have jurisdiction over it.  It is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

In this decision, the Board reopens and grants claims for service connection for corns and callosities of the bilateral feet, hemorrhoids, a headache disorder, and dermatitis.  The following issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ: entitlement to service connection for a respiratory condition, a neck condition, and a bilateral shoulder condition; whether new and material evidence has been received to reopen claims for service connection for a low back condition, bilateral hearing loss, sleep apnea, a gastrointestinal condition, PTSD, a joint condition, and hyperopic astigmatism; and entitlement to a higher rate of compensation based on the existence of dependents.


FINDINGS OF FACT

1.  In an unappealed September 2006 rating decision, the RO denied claims to reopen claims for service connection for corns and callosities of the bilateral feet and hemorrhoids, and denied claims for service connection for a headache disorder and dermatitis.

2.  Evidence added to the record since the September 2006 rating decision relates to unestablished facts necessary to substantiate claims for service connection for corns and callosities of the bilateral feet, hemorrhoids, a headache disorder and dermatitis.

3.  The Veteran's corns and callosities, bilateral feet, had their onset in service.

4.  The Veteran's hemorrhoids are related to his period of active service.

5.  The Veteran's headache disorder is related to his period of active service.

6.  The Veteran's dermatitis is related to his period of active service.


CONCLUSIONS OF LAW

1.  The September 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2015); 38 C.F.R. § 20.1103 (2015).

2.  With regard to the claims for service connection for corns and callosities of the bilateral feet, hemorrhoids, a headache disorder, and dermatitis, evidence added to the record since the September 2006 rating decision is new and material, and the claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Corns and callosities, bilateral feet were incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).

4.  The criteria for service connection for hemorrhoids have been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).

5.  The criteria for service connection for a headache disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).

6.  The criteria for service connection for dermatitis have been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims to Reopen Claims for Service Connection

Generally, the Board may not assess the merits of a claim that has been the subject of a final denial, but the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108 (West 2014).  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  New and material evidence must be neither cumulative nor redundant of previous evidence of record and, with regard to materiality, need only relate to an unestablished fact necessary to substantiate the claim.  See id. at 119-20; 38 C.F.R. § 3.156(a) (2015).

In determining whether evidence is new and material, the Board does not weight the evidence or determine whether it is credible, but rather, treats the evidence as credible for the purpose of determining whether to reopen the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, in a January 1997 rating decision, the RO denied claims for service connection for headaches on the ground that although the Veteran was treated for symptoms of headaches, vomiting, and dizziness during service in November 1990, there is no evidence of a permanent residual or chronic disability in the STRs or postservice records, and there is no objective medical evidence of a chronic undiagnosed illness involving headaches.  The Veteran did not initiate an appeal with this rating decision nor did VA receive new and material evidence within one year of the decision, and thus, it became final based on the evidence then of record.  See 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. § 3.156(b).

Thereafter, in a May 2004 rating decision, the RO denied claims for service connection for conditions including hemorrhoids, corns and callosities of the bilateral feet, and dermatitis on the ground that these conditions neither occurred in nor were they caused by service, as his STRs do not show diagnoses of or treatment for these conditions and postservice evidence does not link these conditions to service.  Further, the RO denied the Veteran's claim to reopen his claim for service connection for tension headaches on the grounds that new and material evidence was not received since the January 1997 rating decision.

Again, the Veteran did not initiate an appeal with the May 2004 rating decision, nor did VA receive new and material evidence within one year of the decision, and thus, it is final.  See 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. § 3.156(b).

In September 2006, the RO issued another rating decision in which it reopened the Veteran's claims for service connection for dermatitis and headaches, and denied these claims on the merits.  The RO explained that the evidence continued to show that these conditions were not incurred in or aggravated by service.  Direct service connection was denied on the ground that the STRs and postservice records do not show any complaint, treatment, or diagnosis of an injury or chronic disease process affecting the skin or neurological system.  Further, presumptive service connection was denied since the evidence does not show that a skin condition or neurological condition manifested within one year of his separation from service.  In addition, the RO explained that presumptive service connection for these conditions as due to an undiagnosed illness was denied since the claimed conditions are the result of known clinical diagnoses.

In addition, in the September 2006 rating decision, the RO denied claims to reopen claims for service connection for hemorrhoids and corns and callosities of the bilateral feet on the grounds that new and material evidence was not received since the May 2004 rating decision.

The Veteran did not initiate an appeal with the rating decision issued in September 2006, nor did VA receive new and material evidence within one year of the decision, and thus, it is final based on the evidence then of record.  See 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. § 3.156(b).

Evidence added to the record since the September 2006 rating decision includes a June 2010 general medical examination report in which a VA examiner documented multiple diagnoses, including the following: corns and calluses of his feet; hemorrhoids, which is a condition for which the Veteran takes medication but was not observed on the day of the examination; migraine headaches; and dermatitis.  The examiner reported that the Veteran's disability pattern related to these conditions is most likely attributable to a diagnosable chronic multisymptom illness with a partially explained etiology.

In light of the Veteran's Gulf War service, the Board finds that the June 2010 opinion is evidence that there is a nexus between the noted conditions and the Veteran's period of service.  Thus, the Board finds that new and material evidence has been presented to reopen the claims for service connection for corns and callosities of the bilateral feet, hemorrhoids, a headache disorder, and dermatitis.

II.  Merits of the Claims for Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

The Veteran served in the Southwest Asia theater of operations during the Gulf War is thus entitled to consideration under 38 C.F.R. § 3.317, which provides that compensation may be warranted on a presumptive basis for disabilities due to undiagnosed illness and medically unexplained chronic multi-symptom illnesses.  See 38 C.F.R. § 3.317(a).  This means that even if a Veteran's symptoms are attributed to a known clinical diagnosis, the presumptive provisions related to Persian Gulf service still apply.  In particular, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  38 C.F.R. § 3.317(a)(2)(ii).  Thus, even if a multi-symptom illness has a diagnosis, consideration should still be given as to whether the disability has no known etiology, or has a known, partially understood etiology.

In light of the June 2010 examiner's opinion that the Veteran's corns and calluses of the bilateral feet, hemorrhoids, migraine headaches, and dermatitis are "most likely" attributable to a diagnosable chronic multisymptom illness with a partially explained etiology, service connection is warranted for these conditions.


ORDER

New and material evidence having been submitted, reopening of the claim for service connection for corns and callosities, bilateral feet, is granted; and service connection for corns and callosities, bilateral feet, is granted.

New and material evidence having been submitted, reopening of the claim for service connection for hemorrhoids is granted; and service connection for hemorrhoids is granted.

New and material evidence having been submitted, reopening of the claim for service connection for a headache disorder is granted; and service connection for a headache disorder is granted.

New and material evidence having been submitted, reopening of the claim for service connection for dermatitis is granted; and service connection for dermatitis is granted.


REMAND

The following issues remain before the Board: entitlement to service connection for a respiratory condition, a neck condition, and a bilateral shoulder condition; whether new and material evidence has been received to reopen claims for service connection for a low back condition, bilateral hearing loss, sleep apnea, a gastrointestinal condition, PTSD, a joint condition, and hyperopic astigmatism; and entitlement to a higher rate of compensation based on the existence of dependents.

As explained below, a remand is necessary to obtain outstanding records of the Veteran's medical treatment during the period immediately following his discharge from active service and obtain adequate medical opinions concerning the onset and etiology of the Veteran's claimed conditions in light of his Persian Gulf War service.  VA must also issue the Veteran and his representative a statement of the case (SOC) concerning his claims of entitlement to service connection for a bilateral shoulder condition and entitlement to a higher rate of compensation based on the existence of dependents.

In November 2007, VA requested records dated March 1991 to July 1994 from the Memphis VAMC.  These records have not been added to the Veteran's file and the record does not show that such records do not exist.  Thus, VA must attempt to obtain these records on remand.

Review of the record also reveals that the Veteran previously informed VA that he received treatment from Dr. Lanoux, or The Med of Memphis, starting in January 1996, and that VA attempted to obtain these records in March 1996.  The record shows that VA only made one attempt to obtain these records after receiving the proper authorization from the Veteran.  Thus, in light of 38 U.S.C.A. § 5103A(b)(2)(B), which indicates that VA shall make not less than two requests to a custodial of a private record, the Board finds that VA must ask the Veteran to provide, or authorize VA to obtain, these medical records on remand.

In addition, the Veteran reported in August 2006 that has been treated for PTSD at the Vet Center in Memphis.  These records must also be obtained on remand.

In light of the Veteran's Gulf War service, his assertions that he was exposed to chemicals and gases during service, and evidence that shows that his claimed conditions may be related to a chronic multisymptom illness, the Board finds that VA must provide an examination and obtain an adequate opinion regarding the etiology of his claimed conditions.  See 38 C.F.R. § 3.317 (2015).

Additionally, review of the record shows that the RO denied the Veteran's claim for a higher rate of compensation based on the existence of dependents in March 2014.  In July 2014, the Veteran submitted a timely notice of disagreement (NOD) with this decision.  Additionally, in May 2015, the Veteran submitted a timely NOD with the RO's January 2015 denial of his claim for service connection for a bilateral shoulder condition.  To date, a statement of the case has not been issued with regard to these issues.  Thus, the Veteran's claims of entitlement to a higher rate of compensation based on the existence of dependents and service connection for a bilateral shoulder condition are remanded so that an SOC may be issued in response to his NODs.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Board observes that the Veteran's May 2015 NOD, which was submitted after the issuance of an April 2015 SOC, may be construed as a substantive appeal regarding the issue of his entitlement to a TDIU.  Thus, the Board has jurisdiction over this claim and remands this claim for further development, as it is inextricably intertwined with pending claims for compensation benefits.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

Further, in July 2009, the Veteran raised the issue of his entitlement to service connection for fatigue syndrome.  As this issue has not been adjudicated by the AOJ, but is inextricably intertwined with the issue of the Veteran's entitlement to a TDIU, the Board finds that development is necessary in light of his pending TDIU claim.  See id.; see also Smith v. Gober, 236 F.3d 1370, 1373 (Fed.Cir.2001) (where facts underlying separate claims are "intimately connected," interests of judicial economy and avoidance of piecemeal litigation require that claims be adjudicated together).  In setting forth this directive, the Board notes that it has the authority to order development and adjudication of the issue of the Veteran's claim for service connection for fatigue syndrome because the resolution of this claim will directly impact the adjudication of the TDIU claim that is within the Board's jurisdiction.  See 38 U.S.C.A. § 5103A(g) (Other assistance not precluded.-Nothing in this section shall be construed as precluding the Secretary from providing such other assistance under subsection (a) to a claimant in substantiating a claim as the Secretary considers appropriate.).


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide, or authorize VA to obtain, records from Dr. Lanoux, or The Med of Memphis, dated from January 1996.  In addition, make reasonable efforts to obtain records of the Veteran's treatment at the Memphis VAMC from March 1991 to July 1994 and records of his treatment at the Vet Center in Memphis.

All attempts to obtain these records and any responses received should be documented in the claims file.  Any other pertinent records identified by the Veteran during the course of the remand should also be obtained and associated with the claims file.

2.  After completing the above development to the extent possible, issue a formal finding as to the validity of the Veteran's reported PTSD stressors.

3.  After completing the above development to the extent possible, provide a Gulf War examination with regard to his claims for service connection for the following conditions: (1) a respiratory condition; (2) a neck condition; (3) a low back condition; (4) bilateral hearing loss; (5) sleep apnea; (6) a gastrointestinal condition; (7) a joint condition; (8) hyperopic astigmatism; (9) a bilateral shoulder condition; and (10) fatigue syndrome.  The claims file must be made available to, and reviewed by, the examiner.  All indicated tests, including appropriate radiology test(s), must be done, and all findings reported in detail.  

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to address each of the following questions:

   (a) Please state whether the symptoms of the claimed conditions (noted above) are attributable to known clinical diagnoses.  If the Veteran does not now have but previously had any such condition, when did the condition resolve?

   (b) State whether the Veteran's disability pattern is consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology; (2) a diagnosable chronic multisymptom illness with a partially explained etiology; or (3) a disease with a clear and specific etiology and diagnosis. 

   (c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran has either (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposure experienced by the Veteran during service in Southwest Asia during the Persian Gulf War.

   (d) Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?
   
   (e) If not directly related to service on the basis of questions (b)-(d), is any medical condition proximately due to, the result of, or caused by any service-connected disability(ies)?
   
   (f)  If not caused by another medical condition, has any disorder been aggravated (made permanently worse or increased in severity) by any service-connected disability(ies)?  If yes, was that increase in severity due to the natural progress of the disease?

In answering all questions (a) to (f), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  If the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After the above development has been completed, VA must provide an examination and obtain an opinion regarding whether the Veteran's service-connected disabilities have affected his ability to work by assessing his occupational impairment, if any.

Specifically, the examiner is asked to comment as to whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, either alone or in the aggregate.  In doing so, the examiner is asked to take the Veteran's level of education, special training, and previous work experience into consideration, but disregard the Veteran's age or any impairment caused by nonservice-connected disabilities.  For this purpose, notify the examiner that the Veteran's service-connected disabilities currently consist of: (1) schizoaffective disorder, depressive type; (2) corns and callosities, bilateral feet; (3) hemorrhoids; (4) a headache disorder; and (5) dermatitis.

The examiner should set forth a complete rationale for all findings and conclusions in a legible report.  Please note that an examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

5.  After completion of all of the above and any other development deemed necessary, readjudicate the claims on appeal, to include the Veteran's July 2009 claim for service connection for fatigue syndrome.  In doing so, issue a statement of the case in response to the Veteran's July 2014 and May 2015 notices of disagreement with regard to his claims of entitlement to a higher rate of compensation based on the existence of dependents and service connection for a bilateral shoulder condition.  With regard to the other claims on appeal, send to the Veteran and his representative a supplemental statement of the case if the benefits sought on appeal remain denied.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


